Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.  Claims 3, 10, and 17 are canceled.  Claims 22-24 are new.  Claims 1, 2, 4-9, 11-16, 18-24 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 2, 4, 6-9, 11, 13-16, and 18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (2003/0097304 A1), in view of Bowles et al. (2017/0366546 A1).
Re-claim 1, 2, 4, 6-9, 11, 13-16, and 18, 20-24 Hunt teaches An automated equipment management system for use in a facility having an inventory of items (see e.g. paragraph [0009] Automated Unmanned Rental System 100 has a Central Rental Processing Center 102 which is in communication with a number of individual Unmanned Rental Sites 106 through Communications Medium 104), the system comprising:
-an inventory database operable to have inventory data stored therein, the inventory data corresponding to the items of the inventory; (see e.g. paragraphs [0021, 003]-The inventory database contains pertinent information in various database fields on each piece of audio visual equipment with the passive RFID tag that is assigned to this particular Unmanned Rental Site 106. Such information may include, but is not limited to, generic name for the piece of audio visual equipment, manufacturer, model number, serial number, color, dimensions, weight, date of acquisition, the vendor the piece of audio visual equipment was purchased from, repair and maintenance information, number of times rented, dates of past rentals, rental rate, barcode number, etc.)
-a user database operable to have user data stored therein, the user data corresponding to an identity of a user; (see e.g. paragraphs 0022-0025, 0038
Computer System 214 has a user interface to allow for associating equipment rental activity with a user and a reference document. The user in this embodiment is an authorized hotel employee. --Computer System 214 also employs a user identification process, which may be implemented in a number of different ways depending upon the requirements of the application. The user identification process may include, but is not limited to, facial recognition, retinal scan, palm scan, fingerprint reader, RFID tag issued to authorized personnel, password protection, swipe card, standard key, etc., or a combination of two or more of these options. Shown in FIG. 2 is User Identification Device 222, which may be a card reader or other suitable device associated with one of the above mentioned user identification processes.
[0038] -In step 410, user identification input is received via User Identification Device 222, which is translated into a User ID Number. As mentioned earlier, other user identification devices may send input in step 410. Step 412 determines if the identification input is valid.)
The Examiner notes that the identification of authorized hotel employees via facial recognition fingerprint reader, password, RFID tag etc.…,  requires a user database.
-a person identification system to operable generate a user identification signal based on a comparison of a detected non-biometric parameter associated with the user and a stored non-biometric parameter associated with the user; and a comparison of a detected non-biometric parameter associated with the user and a stored non-biometric parameter associated with the user (see e.g. paragraphs 0025, 0023 -When one or more pieces of audio visual equipment are needed, a hotel employee (authorized user) enters Automated Unmanned Rental Station 200 and logs onto the Computer System 214 utilizing the user identification process. In the embodiment shown in FIG. 2, the authorized user would access User Identification Device 222 in a manner appropriate for the device. For example, if User Identification Device 222 is a card reader, the authorized user would swipe an access card across User Identification Device 222. The authorized user then enters a reference number into the system utilizing the user interface.) [0023] Computer System 214 also employs a user identification process, which may be implemented in a number of different ways depending upon the requirements of the application. The user identification process may include, but is not limited to, facial recognition, retinal scan, palm scan, fingerprint reader, RFID tag issued to authorized personnel, password protection, swipe card, standard key, etc., or a combination of two or more of these options.)
-an inventory management system operable generate an inventory identification signal based on a determination from the stored inventory data as to whether the user has removed an item of the inventory of items (see e.g. paragraphs [0019, 0021] Each RFID tag contains unique data embedded in the passive RFID tag. As each piece of audio visual equipment having an RFID tag passes through Portal 220, the antenna powers the passive RFID tag, and the unique data contained in the passive RFID tag is emitted in a signal that is received by the antenna and transferred to Computer System 214. --Computer System 214 interprets the signal, extracting the unique data. 
[0024]. A security alarm software component may trigger an audible alarm under defined circumstances, such as a piece of audio visual equipment being removed from Automated Unmanned Rental Station 200 by an unauthorized individual.)
Hunt does not explicitly teach the following limitations.
However, Bowles et al. teach
-a procedure database operable to have procedural data stored therein, the procedural data corresponding to a facility procedure to be performed by the user prior to leaving the facility; (see e. g. paragraphs [[0058] Accordingly, in addition to allowing a user to gain access to a restricted area, area access controller 106 may also be configured to execute impairment detection process 10 and implement alertness test 100. And in addition to allowing a user to gain access to a piece of restricted equipment, interlock controller 108 may also be configured to execute impairment detection process 10 and alertness test 100.
[0027] The instruction sets and subroutines of impairment detection process 10s, which may be stored on storage device 16 coupled to computing device 12, may be executed by one or more processors (not shown) and one or more memory architectures (not shown) included within computing device 12. Examples of storage device 16 may include but are not limited to: a hard disk drive; a RAID device; a random access memory (RAM); a read-only memory (ROM); and all forms of flash memory storage devices. Network 14 may be connected to one or more secondary networks (e.g., network 18), examples of which may include but are not limited to: a local area network; a wide area network; or an intranet, for example.
-a procedure confirmation system operable to generate a facility procedure confirmation signal based on a determination from the stored procedural data as to whether the facility procedure has been performed by the user prior to leaving the facility. (see e. g. paragraphs
[0076] impairment detection process 10 may solicit 302 a response from the user (e.g., user 36, 38, 40, 42) and the user may be required to identify the static object that is different by selecting it (e.g., via a touch command, a stylus or a mouse click) or the user (e.g., user 36, 38, 40, 42) may select “They're All the Same” button 214 (e.g., via a touch command, a stylus or a mouse click). This response may be received 304 by impairment detection process 10 from the user (e.g., user 36, 38, 40, 42).
[0068] Impairment detection process 10 may render the test result (e.g., result 102) of the user (e.g., user 36, 38, 40, 42) on a display screen (e.g., display screen 116) of client electronic device 28, 30, 32, 34. Result 102 may then be saved on a centralized, network accessible storage device (e.g., storage device 16) or datacard 114.
[0072] Assuming that datacard 114 is valid and readable and/or storage device 16 is accessible; upon completion of alertness test 100, impairment detection process 10 may be configured to render on display screen 116 an alertness gauge (e.g., alertness gauge 120) that may be configured to graphically display a score of the user (e.g., user 36, 38, 40, 42) relative to the baseline (e.g., a passing grade) for alertness test 100.
See also paragraphs [0041] Impairment detection process 10 may be configured to implement centralized testing of alertness test 100. For example, impairment detection process 10 and alertness test 100 may be executed on one or more centralized testing computers (e.g., personal computer 34). During use, employees of a company may insert their datacard 114 into personal computer 34, which may be configured to read data from (and write data to) datacard 114. Personal computer 34 and impairment detection process 10 may be configured to implement an alertness test (e.g., alertness test 100) on personal computer 34. Impairment detection process 10 may determine a result (e.g., result 102) for the test taker (e.g., user 36, 38, 40, 42) and may determine if result 102 is sufficient to pass alertness test 100.
[0047] a computer system that that allows access to a weapons control platform; and/or [0047] timeclock controller 112 (which may be configured to read datacard 114) to determine if the user (e.g., user 36, 38, 40, 42) should be allowed to log into their job, such as a job as an assembly line worker or a job as a construction worker.
[0045] interlock controller 108 (which may be configured to read datacard 114) to determine if the user (e.g., user 36, 38, 40, 42) should be allowed to gain access a piece of restricted equipment, such as a piece of heavy construction equipment or a piece of aviation equipment;
-wherein the automated equipment management system is disposed within the facility.  (see e.g. paragraph - [0120, 0121] Assume that the user performs the task of driving the quarry dump truck within the mining facility. Impairment detection process 10 may monitor the location of the client electronic device (which may be included within (or rigidly affixed to) the quarry dump truck) to determine 502 a location for the client electronic device (thus defining a determined location).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Hunt, and include the steps of confirming whether the facility procedure has been performed by the user prior to leaving the facility, as taught by Bowles et al., in order to indicate the level of general alertness and mental fitness for a user to perform a specific task. (see e. g. paragraphs 0093, 0088).

Re-claim 2, Hunt teaches the automated equipment management system, wherein said inventory management system is further operable to update the inventory database when the user has removed the item of the inventory of items (see e.g. paragraphs [0050] a first RFID input signal is received by Antennas 216 as the first/next piece of audio visual equipment is removed from Automated Unmanned Rental Station 200 by the authorized user through Portal 220
---[0052] If step 452 determines that the RFID input is valid, then in step 456 a rental transaction record is created, pulling the data from the inventory database corresponding to the unique data interpreted from the RFID input signal received and associating the equipment with the proper reference number and User ID Number. The date and time of this event and the days the equipment is to be checked out is also captured, and the item's status in the inventory list in Inventory Database Module 338 is changed from "checked in" to "checked out.")

Re-claim 4, Hunt teaches the automated equipment management system further comprising: a warning system operable to generate at least one warning including at least one of an unapproved user warning based on the user identification signal, a facility procedure failure warning based on the facility procedure confirmation signal and an inventory warning based on the inventory identification signal.
 (see e.g. paragraphs [0050, 0060] For example, an invalid RFID input would occur if the third party provider delivered a new piece of equipment to the hotel for inclusion in their inventory, and the third party provider failed to update Inventory Database Module 338 through Equipment Rental Software 320 at the Unmanned Rental Site 106.  ----[0057]an authorized user may be attempting to remove equipment and has forgotten to logon to Equipment Rental Software 320);--- . Or, an unauthorized individual may be taking or returning equipment for valid or invalid reasons. –[0058] In step 482, the first unique data interpreted from the first RFID input signal received is stored. In step 484 Security Alarm Module 330 sends a triggering signal to activate Alarm 224 and begin a timed countdown to deactivate Alarm 224. )

Re-claim 6, Hunt anticipates the automated equipment management system further comprising: a procedure database operable to have procedural data stored therein, the procedural data corresponding to a post-facility procedure to be performed by the user after leaving the facility and to a post-facility procedure item of the inventory of items that is required for the user to perform the post-facility procedure; and a procedure confirmation system operable generate a post-facility procedure confirmation signal based on a determination from the stored procedural data as to whether the user has removed the post-facility procedure item. (see e.g. paragraphs [0080, 0081] For each transaction in the transaction data file, Central Rental Processing Center Software 550 determines in step 706 if there is any data missing associated with the transaction that would cause it to be an exception. ----If yes, the transaction is extracted to an exception report in step 708. In step 710 a user resolves the problem transactions and secures the missing data, such as a valid User ID Number. This may entail making phone calls to the hotel contact personnel at the Unmanned Rental Site 106, or other appropriate means. Once resolved, in step 712 the user edits the exception report to reflect the corrected data for the transaction, and the edited exception report is returned for further processing by Central Rental Processing Center Software 550 in step 714.)
However, Jefferies explicitly teaches  - [0163] Some examples of configurable settings include the days and hours of operation. For example, the application may be configured to be active on Monday through Friday, from 8 AM to 5 PM. In this case, the app will request the vehicle operator to provide a breathalyzer sample during M-F between the hours of 8 AM and 5 PM. The times of operation could alternatively be set to 7 days and 24 hours (i.e., 24/7). In other use cases, such as for occupational drivers driving taxis, the app can control the hours of operation for the vehicle and no breathalyzer would be required.
[0167] There may also be vehicle settings associated with data collected during the operation of the vehicle. For example, data may be collected regarding the driver behavior resulting from monitoring and tracking the driver's habits.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Hunt, and include post activities, as taught by Jefferies, because this data may be useful to car rental or insurance companies looking to monitor driving behavior. (see e.g. paragraph 0167).

Re-claim 7, Hunt teaches the automated equipment management system wherein the person identification system comprises a biometric detector operable to detect, as the detected biometric parameter of the user, at least one biometric parameter including at least one of a fingerprint, a hand print, a face image, a vocal sample, an iris image and a fundus image, and a radio frequency identification system operable to detect, as the detected non-biometric parameter associated with the user, a radio frequency identification tag associated with the user. (see e.g. paragraph [0023] Computer System 214 also employs a user identification process, which may be implemented in a number of different ways depending upon the requirements of the application. The user identification process may include, but is not limited to, facial recognition, retinal scan, palm scan, fingerprint reader, RFID tag issued to authorized personnel, password protection, swipe card, standard key, etc., or a combination of two or more of these options. Shown in FIG. 2 is User Identification Device 222, which may be a card reader or other suitable device associated with one of the above mentioned user identification processes)


Claims 8 and 15 recite similar limitations as claim 1 and are therefore rejected under the same arts and rationale.
Claims 9 and 16 recite similar limitations as claim 2 and are therefore rejected under the same arts and rationale.
Claims 11 and 18 recite similar limitations as claim 4 and are therefore rejected under the same arts and rationale.
Claims 13 and 20 recite similar limitations as claim 6 and are therefore rejected under the same arts and rationale.
Claims 14 and 21 recite similar limitations as claim 7 and are therefore rejected under the same arts and rationale.
Claims 23 and 24 recite similar limitations as claim 22 and are therefore rejected under the same arts and rationale.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (2003/0097304 A1), in view of Bowles et al. (2017/0366546 A1), in further view of Jeffries (2018/0091930 A1).
Re-claims 5,12, Hunt does not teach the limitations as claimed.
Although Bowles et al. teach administering alertness test to the user and sol[0004] In an effort to reduce accidents in the United States, 7.5 million workers in high-risk occupations are required to take random blood and/or urine tests to deter the use of drugs and/or alcohol on the job).
However, Jeffries teaches the automated equipment management system wherein the procedure confirmation system comprises an impairing chemical level detector operable to detect an amount of an impairing chemical present in the user; determining, via an impairing chemical level detector operable to detect an amount of an impairing chemical present in the user, whether the amount of the impairing chemical present in the user is above a predetermined threshold (see e.g.
Examples of connected-vehicle services provided may include car rental, car sharing, taxi management, ignition interlock, equipment rental, and so forth.
[0025] A customer may be able to reserve and rent a tractor and pay based on logged operating hours and usage, and so forth, using similar methods as for a RCS vehicle.
[0094]-For some contexts, the IVA may utilize certain sets of peripheral devices in order to provide the desired connected vehicle services and functionality. For example, IVA 204 may be configured for the purpose of DUI-prevention using ignition interlock devices or breathalyzers. Infotainment Unit 202 may be paired with a breathalyzer device. IVA 204 may require a driver to blow into the breathalyzer device and allow the car to start only if the driver is under the legal limit for alcohol.
[0155] FIG. 11 is a flowchart that illustrates how a user may access one embodiment of the IVA. The figure is described using the context of an IVA paired with a breathalyzer for reducing DUIs, wherein the driver must be under a certain limit in order for the vehicle to start. That context is used to provide examples for understanding the various settings and configurations associated with the IVA and user accounts, 
[0166] When the user turns the key to the ON position during operational hours the app will request a sample from the paired breathalyzer. If the sample is within the preset Alcohol level, the application will send an engine enable command to the vehicle control module enabling the vehicle to start.
[164] Another configurable setting may be the alcohol level or cutoff for the vehicle to start. )
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Hunt, in view of Bowles et al., and include detecting an amount of an impairing chemical present in the user, as taught by Jefferies, allowing vehicle/equipment/asset rental  companies and corporate fleets to easily manage their assets; and also practice safety and DUI prevention (see e.g. paragraphs 0308, 0094).
Claim 19 recites similar limitations as claim 12 and is therefore rejected under the same arts and rationale.



Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are moot due to the new rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627 

November 18, 2022